Case 19-11285   Doc 1-1 Filed 04/18/19 Entered 04/18/19 14:48:50   Desc
                      Signature Pages Page 1 of 8
Case 19-11285   Doc 1-1 Filed 04/18/19 Entered 04/18/19 14:48:50   Desc
                      Signature Pages Page 2 of 8
Case 19-11285   Doc 1-1 Filed 04/18/19 Entered 04/18/19 14:48:50   Desc
                      Signature Pages Page 3 of 8
Case 19-11285   Doc 1-1 Filed 04/18/19 Entered 04/18/19 14:48:50   Desc
                      Signature Pages Page 4 of 8
Case 19-11285   Doc 1-1 Filed 04/18/19 Entered 04/18/19 14:48:50   Desc
                      Signature Pages Page 5 of 8
Case 19-11285   Doc 1-1 Filed 04/18/19 Entered 04/18/19 14:48:50   Desc
                      Signature Pages Page 6 of 8
Case 19-11285   Doc 1-1 Filed 04/18/19 Entered 04/18/19 14:48:50   Desc
                      Signature Pages Page 7 of 8
Case 19-11285   Doc 1-1 Filed 04/18/19 Entered 04/18/19 14:48:50   Desc
                      Signature Pages Page 8 of 8
